Citation Nr: 1112152	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  96-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a compression fracture at L1, rated 10 percent disabling prior to November 17, 1994, and 20 percent from that date.   

2.  Entitlement to service connection for neurogenic bladder and/or bowel, secondary to service-connected lumbar spine disability.  

3.  Entitlement to service connection for depression or other acquired psychiatric disability, secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that continued a 10 percent rating for a low back disability with demonstrable deformity of a vertebral body.  A July 1995 RO rating action granted a 20 percent rating effective November 17, 1994; however, the Veteran has continued her appeal for a higher rating or ratings.  

In August 2004, the Veteran testified before an Acting Veterans Law Judge.  In October 2010, the Veteran testified before a Veteran's Law Judge.  The Veteran is therefore entitled to a Board decision signed by both judges.  

The Board remanded the case in February 2004 and again in November 2004.  In the November 2004 remand, the Board referred several issues for appropriate action and remanded a claim for service connection for post-traumatic stress disorder for issuance of a statement of the case (hereinafter: SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC in November 2008; however, the Veteran did not submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information.  The RO therefore closed that appeal.  Concerning the issues that the Board referred to the RO for appropriate action, in January 2010, the RO issued a rating decision that adjudicated those issues.  

The January 2010 rating decision, in pertinent part, denied service connection for bowel and bladder problems and depression.  During her October 2010 hearing, the Veteran voiced disagreement with that rating decision and she submitted (with a waiver of her right to initial RO consideration of this evidence) some private medical records of bowel and bladder incontinence.  Thus, a timely notice of disagreement (hereinafter: NOD) has been submitted, but has not yet been addressed in an SOC.  Service connection for depression issues have been added to page 1 to reflect the Board's jurisdiction pursuant to the Court's holding in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Secondary service connection for neurogenic bowel and bladder and service connection lower extremity radicular pains are also added to the appeal as they are part and parcel of the claims for an increased rating for the lumbar spine.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

Since the November 2004 Board remand, the United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In her November 1995 substantive appeal, the Veteran reported that low back pain precluded employment.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Concerning a higher rating for residuals of an L1 compression fracture, the general rating formula for diseases and injuries of the spine schedule, set forth at 38 C.F.R. § 4.71a, requires that consideration be given to separate ratings for neurologic abnormalities, including bowel and bladder impairment and sciatica, under appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2010).  The appeal period in this case commenced in January 1993.  Prior to the effective date of this rating schedule (which was September 26, 2003), separate neurologic abnormalities associated with a service-connected spine disability were considered for service connection under other provisions of the rating schedule, such as Diagnostic Codes 5293, 5295, and/or 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14.  Thus, under both the prior and the current versions of the rating schedule, neurogenic complaints are part and parcel to the appeal for a higher lumbar spine rating and must be developed prior to adjudication of the spine rating.  

Concerning the evidence for separate neurologic abnormalities possibly associated with the lumbar spine compression fracture, a June 2003 QTC-referral VA compensation examination report reflects complaints of constant low back pains radiating to both hips.  A November 2008 VA compensation examination report reflects that the Veteran reported constant low back pains radiating to the right hip, thigh, and knee, and less frequently to the left side.  A July 2009 private medical report notes right lumbar radiculitis.  On a report of medical history questionnaire, the Veteran reported bladder and bowel incontinence.  In March 2010, a VA compensation examiner reported that the Veteran has a known neurogenic bladder, but normal bowel function.  

In October 2010, the Veteran testified that a private physician, Dr. Huey, mentioned that she has sciatica.  She testified that she drags her right leg.  She also testified that she has constant urinary incontinence and questionable bowel problems.  

Depression or other Acquired Psychiatric Disability 

In pertinent part of a January 2010 rating decision, the RO denied service connection for depression claimed secondary to service-connected disabilities.  During her October 2010 hearing, the Veteran submitted an NOD. No statement of SOC has been issued.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by the Veteran or her representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

Where the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that increased rating claim is whether TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This holding is clearly applicable to this case because both the Veteran and the record raise the issue of entitlement to TDIU. 

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2010).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of § 4.16(b) allow for extraschedular consideration of cases in which Veterans who are unemployable due to service- connected disabilities but who do not meet the percentage standards set forth in § 4.16(a).  There must be a determination that the service-connected disability is sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the Veteran is capable of performing the physical and mental tasks required of employment, not whether the Veteran can find employment.  Id.

In VAOPGCPREC 6-96, VA's General Counsel (GC) stressed that where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate.  If there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  GC has not, however, set forth how much evidence is "enough" evidence for referral.  Moreover, in VAOPGCPREC 6-96, GC stressed that if further action is necessary, the Board should remand the TDIU issue.

A January 1999 VA compensation examination report reflects that the examiner noted that the Veteran last worked in 1991 and was, "long since been disabled by the back pain."  During a June 2003 QTC-referral VA compensation examination, the Veteran asserted that her painful lower back caused 8-years of missed work.  

In August 2004, the Veteran testified that she was not employed currently, but had recently been employed as a custodian.  She recalled numerous back spasms that caused her to lose control of the right leg.  She asserted that low back pain precluded any type of employment. 

A November 2008 VA compensation examination report reflects that the Veteran was currently employed as a secretary.  The examiner remarked that the Veteran easily carried out her occupation without any problem.  

In December 2008, the November 2008 VA examiner offered an addendum report in which she/he opined that the lower back represented minimal disability. 

A September 2009 VA out-patient treatment report notes that an application for Social Security Administration disability benefits had been denied.  

In October 2010, the Veteran testified that she missed work occasionally, and that she has been employed for the recent six years.  She recalled that VA had denied vocational-rehabilitation services.  

The Court specifically held that the Board is precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Thus, where the Veteran raises an extraschedular claim or where the evidence tends to raise the claim, the Board must remand the matter for initial consideration by the proper authority, the Director of VA's Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should insure that up-to-date VA and private treatment reports have been associated with the claims files.  Attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The claims files and the March 2010 VA examination report should be returned to the physician who performed the March 2010 VA compensation examination.  The physician is asked to review the pertinent medical history and then address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's neurogenic bladder is related to her service-connected lumbar spine disability.  

The physician is also asked to address whether it is at least as likely as not that any bowel incontinence and/or irritable bowel syndrome is related to her service-connected lumbar spine disability.  

Finally, the physician is also asked to address whether it is at least as likely as not that any pain radiating to the hips, thighs, and/or right knee is related to her service-connected lumbar spine disability.  

The examiner should offer a rationale for any conclusion in a legible addendum report.  If any question cannot be answered, the examiner should state the reason.  The Veteran may be re-examined if necessary.  If the specified examiner is unavailable, a qualified substitute may be used.  

3.  The AMC should develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the benefits are not granted, an appropriate SSOC should be issued.  The Veteran and her representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.

5.  The RO should issue an SOC addressing service connection for depression, claimed secondary to all service-connected disabilities, including the lumbar spine fracture.  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on her claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



					(CONTINUED ON THE NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
              L. M. BARNARD                                     ROBERT E. SULLIVAN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
                                                    V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


